GOLDTHWAITE, J.
— The writ of error in thiscause, was sued out on the eighteenth day of May, eighteen hundred and thirty-six, returnable to the then next ensuing term of the Supreme Court. The' record was not filed within the three first days of the term, but on the seventh of July, was permitted to be' filed by leave of the Court.
It is alleged that a writ of error had previously been sued out, returnable to a former term of the Court, which was not filed, as required by law; and a judgment was rendered at the last term on certifi*506cate; which, judgmeut was set aside, hut for what cause, does not appear.
It is now moved to strike this cause from the docket, as having been irregularly placed there.
It is the opinion of the Court, that this motion comes too late;- and that the irregularity should have been taken the advantage of, when the motion was made to file the record, or when the motion was made to set aside the judgment, rendered on the certificate.